                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

    THE UNITED STATES OF AMERICA,
                                                          ORDER DENYING MOTION FOR
                   Plaintiff,                                LEAVE TO FILE CROSS
                                                                 CROMPLAINT
    v.

    PAUL KENNETH CROMAR;
    BARBARA ANN CROMAR; UTAH                                      Case No. 2:17-cv-01223
    HOUSING FINANCE AGENCY;
    UNIVERSAL CAMPUS FEDERAL                                  Chief Judge Robert J. Shelby
    CREDIT UNION; STATE OF UTAH                              Magistrate Judge Evelyn J. Furse
    TAX COMMISSION; and UTAH
    COUNTY,

                   Defendants.

          On August 28, 2018, the court imposed restrictions on the process by which Defendants

Paul Kenneth Cromar and Barbara Ann Cromar (the Cromars) may file motions or documents in

this case.1 Pursuant to that process, the Cromars filed a “Motion for Leave of the Court to File

Cross Complaint.”2 The United States did not file a response.

          Having reviewed the Motion for Leave and the attached Objection, the court denies the

Motion for Leave for two reasons. First, the Cromars are in default. The court entered default

on July 12, 2018 due to the Cromars’ failure to file an answer or defend against the United

States’ claims.3 Because they are in default, the Cromars must show good cause why the entry

of default should be set aside before they may answer the Complaint.4 And because the time


1
    Dkt. 74.
2
    Dkt. 91.
3
    Dkt. 63.
4
 See Dkt. 69 n.5 (explaining the effect of an entry of default and citing 2 Fed R., Civ. P., Rules and
Commentary, Rule 55).
                                                     1
provided by the Federal Rules to answer the Complaint has long passed, they must also seek

leave to serve an untimely answer.5

           The court also denies the Motion for Leave based on the substance of the proposed filing.

Although the Cromars state their intention to file “this Answer in the form of a Cross-

Complaint,”6 the proposed filing does not answer the Complaint. Under Rule 8(b) of the Federal

Rules of Civil Procedure, an answer must “state in short and plain terms its defenses to each

claim asserted against it” and “admit or deny the allegations asserted against it by an opposing

party.” The attached “Cross Complaint” (which is actually a counterclaim) does neither.

           An answer may include a counterclaim, but the Cromars may not file any counterclaim in

this case without (a) demonstrating good cause for default to be set aside; (b) seeking leave to

file an untimely answer; and (c) answering the United States’ Complaint. The Cromars’ Motion7

is DENIED.

           SO ORDERED this 10th day of January, 2019.

                                                       BY THE COURT:


                                                       ____________________
                                                       ROBERT J. SHELBY
                                                       United States Chief District Judge




5
    Id.
6
    Dkt. 91.
7
    Dkt. 91.
                                                   2
